 



Exhibit 10.02
(SYMANTEC COMPANY LOGO) [f14249f1424901.gif]
Form of
FY06 Executive Supplemental Incentive Plan
This FY 06 Executive Supplemental Incentive Plan (“Plan”) of Symantec
Corporation (“Symantec”) is effective as of July 2, 2005. The Board of Directors
reserves the right to alter or cancel all or any portion of the Plan for any
reason at any time.

     
Job Category:
  ___________________________ (“Participant”)
 
   
Purpose:
  To recognize the increased responsibility and workload encountered in the
successful integration of Veritas Software Corporation (“Veritas”) with
Symantec.
 
   
Bonus Target:
  The target supplemental incentive bonus for the position of ___under this Plan
is ___%* of the bonus amount payable under the FY 06 Executive Annual Incentive
Plan — ___, provided that such bonus shall not be less than $___.*
 
   
Bonus Payments:
  The supplemental incentive bonus will be paid once annually. Payment will be
made within six weeks of the financial close of the fiscal year. Any payment
made under this Plan is at the sole discretion of the Board of Directors.
Payment will be subject to applicable payroll taxes and withholdings.
 
   
Components:
  Two performance metrics* will be used to determine the amount of the
supplemental incentive bonus:

              Metric   Weighting   FY06 Targets  
Corporate Revenue
         
Corporate Earnings per Share
       

     
Achievement Schedule:
  The established threshold must be exceeded for the applicable performance
metric before the bonus applicable to such performance metric will be paid. This
Plan is uncapped.

                      FY06 Revenue Growth Targets   % Payout   FY06 EPS Targets
  % Payout

Please see the performance table chart for more detailed information.
 

Symantec Corporation   Proprietary   1

 



--------------------------------------------------------------------------------



 



     
Discretionary Bonus:
  In addition to the bonus payment described above, Participant will be eligible
for an additional bonus (the “Discretionary Bonus”) based upon the contribution
Participant has made to the integration of Symantec and Veritas. The amount of
the Discretionary Bonus, if any, will be recommended by John Thompson to the
Compensation Committee of the Board of Directors, which shall have the
discretion to approve, disapprove or modify the amount of the Discretionary
Bonus recommend by Mr. Thompson. The Discretionary Bonus will be a minimum of 0%
and a maximum of 50% of the Bonus.
 
   
Pro-ration:
  The calculation of the supplemental incentive bonus will be based on eligible
base salary earnings for the fiscal year and, subject to the eligibility
requirements below, will be pro-rated based on the number of days participant is
employed as a regular, full-time employee of Symantec during the fiscal year.
 
   
Eligibility:
  The Plan participant must be a regular, full-time employee of Symantec at the
end of the fiscal year in order to be eligible to receive the supplemental
incentive bonus. If Symantec grants an interim payment for any reason, the
participant must be a regular, full-time employee of Symantec at the end of that
performance period in order to receive such payment. A participant who leaves
before the end of the fiscal year will not be eligible to receive the
supplemental incentive bonus or any pro-ration thereof.
 
   
Exchange Rates:
  The performance metrics will not be adjusted for any fluctuating currency
exchange rates. Actual growth numbers will be used.
 
   
Acquisition:
  In the event of an acquisition or purchase of products or technology, the
Compensation Committee of the Board of Directors may adjust the Revenue Growth
and Earnings per Share Targets to reflect the potential impact upon the
Symantec’s financial performance.
 
   
Plan Provisions:
  This Plan is adopted under the Symantec Senior Executive Incentive Plan
effective as of April 3, 2004 and approved by Symantec’s stockholders on
August 21, 2003.
 
   
 
  This Plan supersedes the FY06 Supplemental Executive Annual Incentive Plan
adopted July 19, 2005, which is null and void as of the adoption of this Plan.
This Plan is in addition to the FY06 Executive Annual Incentive Plan.
 
   
 
  Participation in the Plan does not guaranty participation in other or future
incentive plans.
 
   
 
  The Board of Directors reserves the right to alter or cancel all or any
portion of the Plan for any reason at any time. The Plan shall be administered
by the Compensation Committee of the Board of Directors (the “Administrator”),
and the Administrator shall have all powers and discretion necessary or
appropriate to administer and interpret the Plan.
 
   
 
  The Board of Directors reserves the right to exercise its own judgment with
regard to company performance in light of events outside the control of
management and/or participant.

* See Annex A
 

Symantec Corporation   Proprietary   2

 



--------------------------------------------------------------------------------



 



Annex A
2006 Executive Supplemental Incentive Plan
Additional Material Terms
Under the terms of the Executive Supplemental Incentive Plans, executive
officers who were executive officers of Symantec prior to the acquisition of
VERITAS are eligible to receive performance-based incentive bonuses equivalent
to the bonuses payable under, and upon terms substantially similar to, the
Executive Incentive Plans. Symantec’s chief executive officer is not eligible to
participate under the Executive Supplemental Incentive Plan. The supplemental
incentive bonuses will be in addition to the incentive bonuses payable under the
Executive Incentive Plans.
The target payouts under the supplemental incentive plans are 40% to 100% of a
participant’s annual base salary. The actual bonus amounts for all executive
officers other than Symantec’s Vice President of Finance and Chief Accounting
Officer, and Symantec’s Senior Vice President, Business Unit, are subject to the
following metrics and weighting: (a) achievement of targeted revenue growth of
the combined company (50% weighting); and (b) achievement of targeted earnings
per share growth of the combined company (50% weighting). The actual bonus
amounts for Symantec’s Vice President of Finance and Chief Accounting Officer
and Symantec’s Senior Vice President, Business Unit, are subject to an
individual objectives metric (30% weighting and 40% weighting, respectively) in
addition to the revenue and earnings per share metrics described above (weighted
at 35% each and 30% each, respectively).
The plans do not include minimum guaranteed payments except for Thomas Kendra,
Executive Vice President World Wide Sales, in the amount of $750,000. In
addition, the supplemental incentive bonus may be increased up to a maximum of
50% of the calculated bonus amount for any participant, based on the executive
officer’s impact on and contributions to the integration of Symantec and
VERITAS.
 

Symantec Corporation   Proprietary   3

 